                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

LANCE GOODS, ET AL.                                              CIVIL ACTION

VERSUS                                                           NO. 18-11607

WILLIAM C. HOLBERN, ET AL.                                       SECTION “B”(1)

                                ORDERS & REASONS

      Defendants have filed a motion for leave to file their first

amending and supplemental witness and exhibit list (Rec. Doc. 33)

to which plaintiffs Lance Good, Sammie Lott, and Herman Robinson

have yet to file a response.

      Local Rule 7.5 of the Eastern District of Louisiana requires

that memoranda in opposition with citations of authorities be filed

and   served   no     later   than    eight   (8)   days    before   the   noticed

submission date. No memoranda in opposition to the subject motion,

set for submission on March 18, 2020, has been submitted. Further,

plaintiffs     have    not    filed   a   motion    to    continue   the   noticed

submission date or filed a motion for extension of time within

which to oppose the motion. Accordingly, the motion is deemed to

be unopposed. The motion for leave has merit. Therefore,

      IT IS ORDERED that defendants’ motion for leave to file first

amending and supplemental witness and exhibit list is GRANTED, as:

(1)   defendants’      stated    reasons      for   not    complying   with    the

scheduling order were either out of their control, or based on

uncertain circumstances and the testimony of Mr. Garrison and
further, plaintiffs have known of the proposed new exhibits and

witnesses “for months”; (2) the modification is important, as it

could    potentially       change     the   outcome    of    the   trail;    (3)   the

prejudice that will result is nominal, and can be cured by a cross

examination of the new witnesses at trial; and (4)                           and the

continuance to cure the prejudice is not necessary.

        IT IS FURTHER ORDERED that any motion for reconsideration of

this    Order    based     on   the    appropriate     Federal     Rule     of   Civil

Procedure, if any, must be filed within thirty (30) days of this

Order. The motion must be accompanied by opposition memoranda to

the original motions.

        Because such a motion would not have been necessary had timely

opposition memoranda been filed, the costs incurred in connection

with the motion, including attorney's fees, may be assessed against

the party moving for reconsideration. See Fed. R. Civ. P. 16, 83.

A statement of costs conforming to Local Rule 54.3 should be

submitted       by   all   parties     desiring   to    be    awarded     costs    and

attorney's fees no later than eight (8) days prior to the noticed

submission date of the motion for reconsideration.

        New Orleans, Louisiana this 26th day of March, 2020.




                                        ___________________________________
                                        SENIOR UNITED STATES DISTRICT JUDGE
